Citation Nr: 0531128	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from June 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have a skin disorder that is related 
to service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate his claim for entitlement to service 
connection in January 2002, prior to the initial adjudication 
from which this appeal arose.  While the VCAA notice letters 
in this case did not explicitly ask the veteran to provide 
"any evidence in [his] possession that pertains" to his 
claim, as a practical matter the Board finds that he has been 
notified of the need to provide such evidence.  The notice 
letters of record informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the July 2003 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

In his December 2001 formal application for service 
connection for a skin disorder, the veteran listed no 
treatment for the claimed skin disorder through either the VA 
or private health care providers.  Likewise in a January 2003 
letter, the veteran stated that he had never visited a VA 
medical facility for treatment of the skin disorder.  As the 
veteran has provided no additional specific information to 
warrant an attempt at verification, the Board finds further 
efforts to obtain additional records would be futile.  




Factual Background

In an April 1974 Report of Medical History, obtained at the 
time of entry into service, it was indicated that the veteran 
had mild acne.  Service medical records are silent for 
treatment of acne or any other skin condition, and the 
December 1977 separation physical examination report noted 
normal skin.  At the time of separation from service, he was 
not on a shaving profile, or any other physical profile.

In December 2001, the veteran's application for service 
connection for a skin disorder was received.  On the 
application, the veteran did not list any post-service 
treatment for a skin disorder.  

A January 2002 letter to the veteran asked him to provide 
information regarding treatment of the skin disorder.  There 
was no response from the veteran.

A May 2002 rating action  denied service connection for a 
skin disorder.

In a January 2003 letter, the veteran stated that he had 
never visited a VA medical facility for treatment of the skin 
disorder.  

In September 2005, the veteran appeared for a Travel Board 
hearing before the undersigned Veterans' Law Judge.  He 
testified that he never shaved before service.  During 
service, he shaved, and developed pseudofolliculitis barbae.  
He was treated with cream and placed on a shaving profile.  
He had not shaved since his separation from service.  He 
stated that because he had a beard, he was not allowed to be 
an official or a referee for high school sports.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's present skin disorders were not incurred in nor 
aggravated by active service.  The veteran had mild acne upon 
entry into service.  No treatment for a skin disorder is 
reflected in the service medical records, and the veteran was 
not on a shaving profile at the time he separated from 
service.  Furthermore, he has not sought treatment for the 
skin condition since.  There is no proof that he currently 
suffers from a skin disorder.

Although the veteran believes he has a skin disorder that was 
first manifest during active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. pp. 492.  Therefore, the Board 
finds entitlement to service connection for a skin disorder 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


